Citation Nr: 0307389	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  02-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased evaluation for residuals of 
dorsal stimulator implant site, currently rated as 20 percent 
disabling.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1974.  

Service connection was granted for residuals of a dorsal 
stimulator implant on a secondary basis in August 2000.  A 20 
percent disability rating was assigned.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO), which denied an increased evaluation for 
the disability at issue.  The veteran timely appealed.  

The issue of entitlement to service connection for scar of 
the back at the stimulator implant site was raised on behalf 
of the veteran in June 2002.  Since that issue has not been 
adjudicated by the RO, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected residuals of a dorsal 
stimulator implant is manifested by severe pain.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for 
service-connected residuals of a dorsal stimulator implant 
site have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5295 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for service-
connected residuals of a dorsal stimulator implant, which is 
currently evaluated as 20 percent disabling. 

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claim and a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his increased rating claim in the March 
2002 Statement of the Case, which also included the relevant 
VA regulations involving the VCAA.  


Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are VA 
and private examination and treatment reports on file, 
including a VA examination report dated in April 2001.  These 
will be described below.   

The Board concludes that all available evidence which is 
pertinent to the claim on appeal has been obtained.  Neither 
the veteran nor his representative has pointed to any 
additional information that needs to be added to the VA claim 
folder.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

The veteran is currently assigned a 20 percent evaluation for 
his service-connected back disability by analogy to 
Diagnostic Code 5293 [intervertebral disc syndrome].
See 38 C.F.R. § 4.20 (2002) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous; conjectural analogies will be 
avoided].

Effective prior to September 23, 2002, when intervertebral 
disc syndrome is moderate with recurring attacks, a 20 
percent disability rating is assigned.  When intervertebral 
disc syndrome is severe with recurring attacks, with only 
intermittent relief, a 40 percent disability rating is 
assigned. When intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief is assigned a 60 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

Effective September 23, 2002, a 20 percent evaluation is 
assigned for intervertebral disc syndrome when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent evaluation is assigned when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 [effective September 
23, 2002].

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), which 
rates lumbosacral strain, a severe strain, with listing of 
the whole spine to opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or a narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.  Muscle spasm on extreme 
forward bending, and a loss of lateral spine motion, 
unilateral, in the standing position, warrants a 20 percent 
evaluation.  

Limitation of motion of the low back is evaluated under 
Diagnostic Code 5292.  
A 10 percent rating is assigned for slight limitation of 
motion of the lumbosacral spine.  A 20 percent evaluation is 
warranted for limitation of motion that is moderate in 
severity.  The maximum schedular evaluation of 40 percent 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

The pertinent evidence of record, which has been reviewed by 
the Board, includes VA treatment records beginning in October 
1998, VA examination reports beginning in July 2000, a VA 
hospital report dated in October 2000, private outpatient 
records dated in June 2001, and statements by and on behalf 
of the veteran.

The medical evidence of record reveals that the veteran was 
service connected for traumatic neuroma, post-operative, of 
the left tibial nerve by rating decision dated in May 1976; 
the disability was assigned a 10 percent evaluation.  The 
assigned disability rating was increased to 30 percent under 
Diagnostic Code 8525, which is the maximum schedular rating 
under that diagnostic code, by rating decision dated in 
January 1999.  

A spinal cord stimulator was implanted to relieve left leg 
pain in February 2000.  According to a June 2000 VA physical 
therapy report, the veteran said that the stimulator had 
helped relieve his left leg pain but that he began having 
severe back pain with functional limitation after the 
implant.  He complained on VA examination in July 2000 of 
severe low back pain, and examination revealed that straight 
leg raising was 20 degrees bilaterally secondary to low back 
pain.  The veteran had some difficulty walking on heel and 
toe gait.  The examiner's impressions included chronic left 
lower extremity pain and low back pain.  

The veteran underwent spinal cord stimulator implant revision 
in January 2001, with a 12 week period of activity 
restriction that prohibited bending, lifting, and driving.  
The veteran continued to complain on VA examination in April 
2001 of constant low back pain.  Although flexion was to 90 
degrees, backward extension was to only 10 degrees and 
lateral bending was to 20 degrees with pain at the extremes 
of motion.  Chronic low back pain without radicular symptoms 
was diagnosed.  When seen by a private examiner in June 2001, 
it was noted that lumbosacral flexion was decreased secondary 
to pain; the veteran also had pain and causalgia in the left 
lower extremity.  Work restrictions were recommended, 
including lifting up to 5 pounds, sitting, standing, walking, 
and bending as tolerated.

Analysis

Assignment of diagnostic code

The veteran is currently assigned a 20 percent evaluation for 
his service-connected back disability by analogy to 
Diagnostic Code 5293 [intervertebral disc syndrome].
See 38 C.F.R. § 4.20 (2002) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous; conjectural analogies will be 
avoided].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

After a review of the evidence pertaining to the veteran's 
service-connected back disability, the Board has determined 
that the most appropriate diagnostic code is Diagnostic Code 
5295 rather than 5293.  It is clear that Diagnostic Code 5293 
contemplates neurological symptomatology, such as radicular 
pain in the lower extremities.  Such is not present here.  
Although it is amply clear that the veteran experiences 
neurological problems in his left leg, this is explained by 
the service-connected post operative traumatic neuroma of the 
left tibial nerve, which has been assigned a 30 percent 
disability rating.  To rate such neurological symptomatology 
under Diagnostic Code 5293 would constitute improper 
pyramiding.  See 38 C.F.R. § 4.14 (2002).   

The Board believes, based on the veteran's complaints of back 
pain, and particularly the examination finding of decreased 
lumbosacral flexion due to such pain, that rating the 
veteran's service-connected residuals of dorsal stimulator 
implant site under Diagnostic Code 5295 [lumbosacral strain] 
is most appropriate.  The schedular criteria for Diagnostic 
Code 5295 contemplate pain and limited motion.

The Board hastens to point out that no diagnostic code is a 
perfect fit for the veteran's somewhat unusual back 
disability.  The Board will therefore keep in mind the 
provisions of 38 C.F.R. § 4.21 (2002) [it is not expected 
that all cases will show all the findings specified; above 
all, a coordination of rating with impairment of function 
will be expected in all cases.  See also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating schedule do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating]. 




Schedular rating

After having carefully considered the evidence of record, the 
Board finds that the veteran's service-connected back 
disability results in significant back pain, with loss of 
motion and functional impairment, which warrants the 
assignment of  40 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  There is no question from the record 
that the veteran experiences severe back pain which sharply 
reduces his ability to function.  See 38 C.F.R. § 4.10.  A 
rating in excess of 40 percent is not warranted because 40 
percent is the maximum rating provided under Diagnostic Code 
5295 for lumbosacral strain.  

The Board additionally observes that 40 percent is the 
maximum rating available under Diagnostic Code 5292, so 
rating the veteran under  that code would produce no 
advantage to him. 

DeLuca considerations

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

To a great degree, considerations contemplated in 38 C.F.R. 
§§ 4.40 and 4.45 have been incorporated into the 40 percent 
rating which the Board has assigned.  In any event, since the 
veteran is receiving the maximum schedular evaluation under 
Diagnostic Code 5295, these regulations are not for 
application.  In Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.



Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the March 
2002 Statement of the Case, the RO cited in the pertinent 
laws and regulations to 38 C.F.R. § 3.321(b)(1) but did not 
discuss it.  Because the veteran has been provided the 
regulations on the assignment of an extraschedular rating, 
the Board believes that it should address the possibility of 
the assignment of an extraschedular rating for those 
disabilities. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002); see also Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Although the veteran does have significant back disability 
due to his service-connected dorsal stimulator residuals, the 
disability is compensated for by the 40 percent rating 
granted herein.  The veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  Despite the back pain 
and activity restrictions recommended in January 2001, it was 
noted on examination in April 2001 that the veteran did not 
use a cane, crutches, or a walker to ambulate.  In fact, 
lower extremity strength in April 2001 was 5/5.  The Board 
has identified no factors which are consistent with marked 
interference with employment.  The disability picture for the 
veteran's service-connected back disorder, which as described 
above involves pain, limitation of motion, and some 
functional impairment is significant and doubtless would have 
an adverse impact on his employability. However, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Absent an exceptional or unusual 
element, which is not here present, an extraschedular rating 
cannot be assigned.  
    
There is also no indication that the veteran has been 
frequently hospitalized for the disability at issue, although 
he was hospitalized in January 2001 for spinal cord 
stimulator revision.  Consequently, the Board finds that the 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 40 percent disability rating may be 
assigned for the veteran's service-connected back disability.  
The appeal is allowed to that extent.



CONTINUED ON NEXT PAGE



ORDER

Entitlement to a 40 percent evaluation for service-connected 
dorsal stimulator implant residuals is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

